Detailed Action 
1. 	This office action is in response to the communicated dated 04 October 2021 concerning application number 16/801,972 effectively filed on 26 February 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-8 and 13-20 are pending, of which claims 1, 5, 13, and 17 have been amended; claims 9-12 have been canceled; and claims 1-8 and 13-20 are under consideration for patentability. 

Response to Arguments
4. 	Applicants arguments dated 04 October 2021, referred to herein as “the Arguments”, have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
The Examiner has addressed the amended claims within the updated text below. 
Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-4, 7-8, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US 2005/0222646 A1) in view of Gilbert et al. (US 2014/0276754 A1).
Regarding claim 1, Kroll teaches an apparatus for delivering tumor treating fields (implantable electrical therapy system for treating tumors [abstract, 0072, 0148]), the apparatus comprising: 
a plurality of sets of electrode elements (leads 375 and 377 are coupled with any number and configuration of electrodes [0112, 0142]), wherein each of the sets of electrode elements is configured for implantation within a person's body (the electrodes are implanted [0112]);
 a plurality of temperature sensors configured for implantation within the person's body and positioned with respect to the sets of electrode elements to measure a temperature at each of the sets of electrode elements (temperature sensors 73 can be placed on each of the leads 375 / 377 such that the temperature sensors 73 can monitor the variations in temperature at or near the electrodes over time [0142-0143]); 
a circuit configured for implantation within the person's body configured for collecting temperature measurements from the plurality of temperature sensors (the circuit for the temperature measurements is considered inherent, as the temperature sensors 73 would not be able to operate or collect the temperature data without a form of processor or integrated circuit [0142-0143]); and 

Kroll does not explicitly teach wherein the AC voltage generator is configured to control a current that is applied to the plurality of sets of electrode elements so that the electrode elements do not overheat. 
The prior art by Gilbert is analogous to Kroll, as they both teach electrical currents that are used to be ablate tissue ([0051]). 
Gilbert teaches wherein the AC voltage generator ([0058, 0082]) is configured to control a current that is applied to the plurality of sets of electrode elements so that the electrode elements do not overheat ([0091]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Kroll’s AC voltage generator to control the current to prevent the electrodes from overheating, as taught by Gilbert. The advantage of such modification will prevent damaging the electrodes or the tissue due to high temperatures. 
Regarding claim 2, Kroll teaches an inductively coupled circuit configured for implantation within the person's body and configured to power the AC voltage generator (power source 83 may be a primary battery, rechargeable battery, or receiver coupled to the generator through inductive energy [0158, 0311]).
Regarding claim 3, Kroll teaches a battery configured for implantation within the person's body and configured to power the AC voltage generator ([0158, 0311]).

Regarding claim 7, Kroll teaches wherein each of the temperature sensors comprises a thermistor (the temperature sensors 73 are thermistors [0143]).
Regarding claim 8, Kroll teaches wherein the plurality of sets of electrode elements, the plurality of temperature sensors, the circuit, and the AC voltage generator are all implanted in the person's body (as stated above in claim 1, the electrodes [0112], the temperature sensors [0142-0143], the circuit for collecting data from the temperature sensors [0142-0143], and the AC voltage generator [0016, 0072, 0076] are implanted within the user’s body). 
Regarding claim 13, Kroll teaches an apparatus for delivering tumor treating fields (implantable electrical therapy system for treating tumors [abstract, 0072, 0148]), the apparatus comprising: 
a plurality of sets of electrode elements (leads 375 and 377 are coupled with any number and configuration of electrodes [0112, 0142]), wherein each of the sets of electrode elements is configured for implantation within a person's body (the electrodes are implanted [0112]);
 a plurality of temperature sensors configured for implantation within the person's body and positioned with respect to the sets of electrode elements to measure a temperature at each of the sets of electrode elements (temperature sensors 73 can be placed on each of the leads 375 / 377 such that the temperature sensors 73 can 
an AC voltage generator configured for implantation within the person's body and configured to apply an AC voltage across the plurality of sets of electrode elements (implantable generator which can deliver AC electrical therapy [0016, 0072, 0076]).
Kroll does not explicitly teach wherein the AC voltage generator is configured to control a current that is applied to the plurality of sets of electrode elements so that the electrode elements do not overheat. 
The prior art by Gilbert is analogous to Kroll, as they both teach electrical currents that are used to be ablate tissue ([0051]). 
Gilbert teaches wherein the AC voltage generator ([0058, 0082]) is configured to control a current that is applied to the plurality of sets of electrode elements so that the electrode elements do not overheat ([0091]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Kroll’s AC voltage generator to control the current to prevent the electrodes from overheating, as taught by Gilbert. The advantage of such modification will prevent damaging the electrodes or the tissue due to high temperatures. 
Regarding claim 14, Kroll teaches an inductively coupled circuit configured for implantation within the person's body and configured to power the AC voltage generator (power source 83 may be a primary battery, rechargeable battery, or receiver coupled to the generator through inductive energy [0158, 0311]).

Regarding claim 16, Kroll teaches an inductively coupled circuit configured for implantation within the person's body and configured to charge the battery ([0158, 0311]).
Regarding claim 19, Kroll teaches wherein each of the temperature sensors comprises a thermistor (the temperature sensors 73 are thermistors [0143]).
Regarding claim 20, Kroll teaches wherein the plurality of sets of electrode elements, the plurality of temperature sensors, and the AC voltage generator are all implanted in the person's body (as stated above in claim 13, the electrodes [0112], the temperature sensors [0142-0143], and the AC voltage generator [0016, 0072, 0076] are implanted within the user’s body). 

7. 	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. in view of Gilbert et al. and further in view of Siff et al. (US 2008/0033492 A1). 
	Regarding claims 5 and 17, Kroll in view of Gilbert suggests the apparatus of claims 1 and 13. Kroll teaches wherein each of the sets of electrode elements comprises a plurality of capacitively coupled electrode elements (electrodes 78 and 381 serve as capacitors [0146]).
	Kroll and Gilbert do not explicitly teach wherein each of the electrode elements comprises a conductive plate with a flat face, with a dielectric layer disposed on the flat face of the conductive plate. 

	Siff teaches wherein each of the electrode elements comprises a conductive plate with a flat face (conductive plate 440 [FIG. 4, 0072]), with a dielectric layer disposed on the flat face of the conductive plate (the dielectric layer 430 is adhered on the surface of the conductive plate 440 [FIG. 4, 0072]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the electrodes suggested by Kroll in view of Gilbert to comprise a conductive plate and a dielectric layer, as taught by Siff. The advantage of such modification will allow for monitoring the dielectric layer of the electrode to determine if the array has dried out or if the temperature is increasing by measuring the electrical capacitance of the dielectric layer (see paragraph [0072] within the prior art by Siff). 

8. 	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. in view of Gilbert et al., Siff et al., and further in view of Wasserman et al. (US 2018/0050200 A1).
Regarding claims 6 and 18, Kroll in view of Gilbert and Siff suggests the apparatus of claims 5 and 17. Kroll, Gilbert, and Siff do not explicitly teach wherein each of the capacitively coupled electrode elements comprises a ceramic disc.
The prior art by Wasserman is analogous to Kroll, as they both teach electrical therapy to treat tumors ([abstract]). 
Wasserman teaches wherein each of the capacitively coupled electrode elements comprises a ceramic disc ([0003-0004]).


 Statement on Communication via Internet
 9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792